IN THE SUPREME COURT OF THE STATE OF DELAWARE

QUAI-IEEM HALL, §
§ No. 92, 2015
Defendant Below, {3
Appellant, § Court Below—Superior Court
§ of the State of Delaware in and
v. § for Kent County
§
STATE OF DELAWARE, § Cr. ID No. 1310003660
§
Plaintiff Below, §
Appellee. §

Submitted: March 17, 2015
Decided: March 18, 2015

O R D E R
This 18th day of March 2015, it appears to the Court that the Senior Court
Clerk issued a notice on February 27, 2015 directing the appellant to show cause
why this appeal should not be dismissed as untimely ﬁled.‘ The appellant has not
responded to the notice to show cause within the required ten-day period.
Dismissal of the appeal is deemed to be unOpposed.
NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules

3(b)(2) and 29(b), that the appeal is DISMISSED.

 

* The appellant ﬁled his notice of appeal on February 27, 2015 from his sentencing in the
Superior Court on January 26, 2015 on a violation of probation. Under Supreme Court Rule
6(a)(ii), an appeal from a violation of probation must be ﬁled within thirty days of sentencing.